958 A.2d 464 (2008)
196 N.J. 533
In the Matter of Christopher L. DAUL, an Attorney at Law (Attorney No. XXXXXXXXX).
No. D-4 September Term 2008
Supreme Court of New Jersey.
October 17, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-171, concluding that as a matter of final discipline pursuant to Rule 1:20-13, CHRISTOPHER L. DAUL of STOCKTON, who was admitted to the bar of this State in 1985, should be reprimanded based on his conviction in Flemington Municipal Court of the disorderly persons offence of lewdness, in violation of N.J.S.A. 2C:14-4a, which constitutes a violation of RPC 8.4(b) (commission of criminal act that reflects adversely on lawyer's honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that CHRISTOPHER L. DAUL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.